 1 DAYLE ELIESON
   United States Attorney
 2 District of Nevada

 3 LINDSY M. ROBERTS
   Assistant United States Attorney
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 Telephone: 702-388-6336
   Email: lindsy.roberts@usdoj.gov
 6
   Attorneys for the United States.
 7

 8                                UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10 ROBERT ANSARA, Special Administrator             )
   of the Estate of Travis Curro,                   ) Case No. 2:18-cv-00658-GMN-PAL
11                                                  )
                   Plaintiff,                       )     UNOPPOSED MOTION TO STAY
12                                                  )        PROCEEDINGS PENDING
           v.                                       )      COMPROMISE SETTLEMENT
13                                                  )
   UNITED STATES OF AMERICA, ex rel                 )
14 UNITED STATES POSTAL SERVICE,                    )
                                                    )
15                   Defendant.                     )

16           Federal Defendant United States of America respectfully requests this Court enter a stay

17 of all proceedings and deadlines, including all motion and discovery deadlines, until November

18 19, 2018, in order to allow the parties to finalize the terms of a settlement agreement and to

19 execute and enter a Stipulation to Dismiss with Prejudice. Plaintiff does not oppose this request.

20           In support of this motion, the United States submits as follows:

21           1.     The parties have been engaged in settlement negotiations and have recently

22 agreed in principal to a compromise settlement which will resolve all outstanding claims

23 between the parties. Documents supporting this settlement are being prepared and the parties

24 expect that the matter will be concluded within the next month.

25           2.     Courts have broad discretion to stay proceedings for a limited time. See Landis v.

26 N. Am. Co., 299 U.S. 248, 254-55 (1936); see also Clinton v. Jones, 520 U.S. 681, 706 (1997)

27 (courts have broad discretion in the management of cases, including the setting of cases for

28 trial).


                                                      1
 1          3.     The instant motion is filed in good faith and not for the purposes of delay.

 2          4.     If the matter is not concluded by November 19, 2018, the parties will file a status

 3 report advising of reasons that it is not concluded.

 4          For the above reasons, the United States respectfully requests this Court stay the

 5 proceedings and deadlines in this matter until November 19, 2018.

 6          Respectfully submitted this 16th day of October 2018.

 7                                                 DAYLE ELIESON
                                                   United States Attorney
 8
                                                   /s/ Lindsy M. Roberts
 9                                                 LINDSY M. ROBERTS
                                                   Assistant United States Attorney
10
                                                   Attorneys for the United States
11

12

13   IT IS SO ORDERED.

14   DATED this ____
                18 day of October, 2018.
15

16
                                                   Gloria M. Navarro, Chief Judge
17                                                 UNITED STATES DISTRICT COURT
18

19

20

21

22                                       PROOF OF SERVICE

23         I, Lindsy M. Roberts, certify that all parties were served with the UNOPPOSED
   MOTION TO STAY PROCEEDINGS PENDING COMPROMISE SETTLEMENT on
24 this date via the Court’s Electronic Case Filing system.

25          Dated this 16th day of October 2018.

26                                                        /s/ Lindsy M Roberts
                                                          LINDSY M. ROBERTS
27                                                        Assistant United States Attorney

28

                                                      2
